              Case 1:21-cv-05050-AT Document 30 Filed 08/11/21 Page 1 of 1




                                                                                        8/11/2021

                                                                                                47th Floor
                                                                                         Chicago, IL 60606

                                                                                          T: 312 634 5700
                                                                                          F: 312 424 1900
    VIA CM/ECF

                                             August 5, 2021

    The Honorable Analisa Torres
    U.S. District Court for the Southern District of New York
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl St.
    New York, NY 10007-1312

           RE: UMG Recordings, Inc. et al. v. Frontier Communications Corporation,
               1:21-cv-5050-AT and related case numbers 1:21-cv-5253-AT and
               1:21-cv-5708-AT

    Judge Torres:

    We represent Defendant Frontier Communications Corporation (“Frontier”) in the above
    captioned case, case number 1:21-cv-5050, and we write to request that, in light of the Court’s
    recent order extending the deadlines in this case (ECF No. 28) until after a decision on Frontier’s
    forthcoming motion to stay, the deadline to provide a jointly proposed case management plan by
    August 9, 2021, see ECF No. 9, similarly be extended until 7 days after the Court’s decision on
    the motion to stay.

    The deadline to file the case management plan has not yet been extended, and counsel for Frontier
    has conferred with counsel for Plaintiffs, who does not oppose or object to this time extension.

    Thank you for your time and consideration of this matter.



GRANTED. The deadline for submitting a joint letter and jointly proposed case management plan is
ADJOURNED to seven days after the Court’s decision on Defendant Frontier’s forthcoming motion to stay.

SO ORDERED.

Dated: August 11, 2021
       New York, New York
